DETAILED ACTION
Claims 1-18 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 10 are independent claims. Claims 2-9, 11-18 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 09-09-2019.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/684999 filed September 11, 2016 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of September 11, 2016 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-29-2020 complies with the provisions of 37 CFR 1.97

Drawings
New drawing was received on 09-25-2019 related to Fig. 4B.  This drawing is accepted.  

Drawing Objections
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claims Objections
Ex parte Schulhauser) Indeed, google dictionary defines the term “if” as a “conditional clause”. 
Nonetheless, provided applicant does intend to have these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”. Such amendment may be made that complies with this requirement will not constitute a new grounds of rejection under 37 C.F.R. 1.113.



Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1,5,7-8,10, 14, 16-17 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,528,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
  A powered device (PD) interface comprising: 
a first terminal and a second terminal arranged for connection towards a power supply equipment; (a first terminal and a second terminal arranged for connection towards a power supply equipment; claim 1)
a maintain power signature (MPS) circuitry; (maintain power signature (MPS) circuitry;  claim 1) 
		a current sense circuitry arranged to sense the magnitude of a current flowing therethrough; and (a current sense circuitry arranged to sense the magnitude of a current flowing therethrough; claim 1) 
		a control circuitry in communication with said current sense circuitry, said MPS circuitry responsive to said control circuitry, (a control circuitry in communication with said current sense circuitry, said MPS circuitry responsive to said control circuitry, Claim 1)
		wherein said MPS circuitry is arranged, at a predetermined frequency, responsive to said control circuitry, to alternately: (wherein said MPS circuitry is 
		output a first current pulse for a predetermined first time period; and not output said first current pulse for a predetermined first off time period, (output a first current pulse for a predetermined first time period ;  and not output said first current pulse for a predetermined first off time period; Claim 1)

		wherein said control circuitry is arranged, responsive to said sensed current magnitude, to compare the magnitude of a current sensed by the current sense circuitry to a predetermined minimum magnitude current value, (wherein said control circuitry is arranged, responsive to said sensed current magnitude, to determine the magnitude of a current drawn; claim 1 and claim 6) 
		wherein said control circuitry is arranged, responsive to comparing the magnitude of a current sensed by the current sense circuitry to a predetermined minimum magnitude current value to output a second current pulse for a predetermined second time period during said predetermined first off time period if the magnitude of the current sensed by the current sense circuitry is less than the predetermined minimum magnitude current value (“wherein said control circuitry is arranged, responsive to said determined input capacitor current magnitude, to control said MPS circuitry to output a second current pulse for a predetermined second time period during said predetermined first off time period; claim 1………….. and upon completion of said output second current pulse, not output either of said first current pulse or said second current pulse for a predetermined second off time period having a length that is generally equal to 

		As per claims 5 and 14,  The PD interface of claim 1, wherein: said control circuitry is arranged, responsive to said sensed current magnitude, to compare the magnitude of the current sensed by the current sense circuitry to the predetermined minimum magnitude current value for a predetermined evaluation period, and wherein said control circuitry is arranged, responsive to comparing the magnitude of a current sensed by the current sense circuitry to the predetermined minimum magnitude current value to output the second current pulse for the predetermined second time period during said predetermined first off time period if the magnitude of the current sensed by the current sense circuitry is less than the predetermined minimum magnitude current value for the predetermined evaluation period. (claim 6) 

		As per claims 7 and 16, The PD interface of claim 1, wherein said current sense circuitry is coupled between said MPS circuitry and a DC to DC converter input capacitor. (claim 3) 

		As per claims 8 and 17 The PD interface of claim 1, wherein said predetermined second time period is greater than said predetermined first time period. (claim 4)
		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
Claims 2-4, 6, 9, 11-13, 15, 18 are objected to as being dependent upon a nonstatutory double patenting rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        
Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov